DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/24/2019, 10/26/2020 and 1/25/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 10/24/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “…..further comprising the plurality of the cylindrical battery cells accommodated therein”, whereas this is already recited in the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al (US 20110217587 A1) in view of Guerin et al (US 20110090614 A1) and Lee (US 20150118530 A1).
Regarding claims 1 and 10, An discloses a battery module comprising a plurality of cylindrical cells (200). The module comprises a first case (100a) having a frame (110) (plate) and a plurality of bottom holders (150) formed such that a plurality of cylindrical battery cells (200) are assembled in a z direction (oriented vertically with respect to the frame (110). An further teaches that a plurality of heat dissipation holes (125') (perforation holes) are formed in the cell spaces (S) provided between the bottom holders (150). [Fig. 1-3; paragraphs 0024-0048]. Although, in the case of An, the orientation of the module itself is vertical, however, it is known in the art to assemble battery module horizontally as taught by Lee [Fig. 1-5] which is a design choice.
An remains silent about a thermally conductive adhesive solution introduced from the lower portion of a first fixing frame to the upper portion through the perforation holes. However, Guerin teaches a battery module wherein a plurality of batteries (20) are inserted into receptacles (44) in a vertical direction; and a thermally conductive layer (54) having a thermally conductive resin or a thermally conductive adhesive is filled in an empty space between the batteries (20) [Fig. 2-5]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the .

11.	Claims 2-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al (US 20110217587 A1) in view of Guerin et al (US 20110090614 A1) and Lee (US 20150118530 A1) as applied in claim 1 and further in view of Muratsu et al (US 20200227698 A1).
Regarding claim 2, An teaches that the first ribs (121) and spaced columns (125) are connected with each other such that cylindrical cell spaces (S) for surrounding the circumference of battery cells (200) are defined [Fig. 3].  Also, it is known in the art to fashion the bottom holder corresponding to diameter of the battery and bottom periphery support as taught by Muratsu [Fig. 1-2, 7]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Regarding claim 3, An teaches that the spaced columns (125); and the radiation holes (125') formed so as to penetrate the spaced columns (125) [Fig. 3].
Regarding claims 4-5, An teaches that the second ribs (122) are horizontally arranged to the perpendicularly lower portion of the cell spaces (S) on one surface of a second case (100b) so as to support the end of the cylindrical battery cells (200) [Fig. 1]. 


Regarding claim 7, An teaches that the cell spaces (S) of the first case (100a) and the second case (100b) are formed to correspond to each other [Fig. 1].
Regarding claim 8, An teaches that the second ribs (122)  are horizontally arranged to the perpendicularly lower portion of the cell spaces (S) on one surface of a second case (100b) so as to support the end of the cylindrical battery cells (200) [Fig. 1]. Muratsu teaches that the each battery is provided with a top support (40) [Fig. 1-2].
Regarding claims 9 and 11, Guerin teaches that the outer surface (51) of a tray (34) is thermally coupled to cold air stream, heat pipes, or other suitable cooling means [paragraph 0151]. Therefore, when a cooling tray is provided at the bottom of battery module, the battery cells will be vertical to the tray.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723